       Case 4:19-cr-00035-BMM Document 172 Filed 07/13/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                   CR 19-35-GF-BMM

           Plaintiff,

    vs.                                     AMENDED FINAL ORDER OF
                                            FORFEITURE
DAVID OWEN AWBERRY,
ANTHONY JOSEPH BELTRAN,
and JACQUELINE MARIE
KIRKALDIE,

           Defendants.


      THIS MATTER comes before the Court on the United States’ Motion for a

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

      1.    The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and 881(a)(11), and Rule 32.2, Federal Rules of Criminal Procedure.




                                        1
       Case 4:19-cr-00035-BMM Document 172 Filed 07/13/20 Page 2 of 4



      2.    A Preliminary Order of Forfeiture was entered on September 6, 2019,

concerning David Owen Awberry. (Doc. 108).

      3.    A Preliminary Order of Forfeiture was entered on September 6, 2019,

concerning Jacqueline Marie Kirkaldie. (Doc. 109).

      4.    A Preliminary Order of Forfeiture was entered on March 18, 2020

(Doc. 155), and June 9, 2020 (Doc. 164), concerning Anthony Joseph Beltran.

      5.    All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs.

129, 129-1, 130, 130-1, 157, 157-1, 169, 169-1). The United States has also

resolved the claims filed by Gary Rasmussen, concerning the 2014 Dodge Ram

1500 ST Crew Cab, VIN: 3C6RR7KT8EG331979 and the 2010 Cadillac Escalade,

VIN: 1GYUKCEF6AR161518; and with Ryan Beltran concerning the 2008 Dodge

Challenger, VIN: 2B3LJ74W78H289629.

      6.    It appears there is cause to issue a forfeiture order under 21 U.S.C.

§§ 853(a)(1) and 881(a)(11), and Rule 32.2, Federal Rules of Criminal Procedure.

      IT IS ORDERED:

      THAT the Motion for Amended Final Order of Forfeiture as to all

defendants is GRANTED;




                                         2
       Case 4:19-cr-00035-BMM Document 172 Filed 07/13/20 Page 3 of 4



      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 21 U.S.C. §§ 853(a)(1) and 881(a)(11), and Rule

32.2, Federal Rules of Criminal Procedure, free from the claims of any other party:

       2014 Dodge Ram 1500 ST Crew Cab, VIN: 3C6RR7KT8EG331979;

       2010 Cadillac Escalade, VIN: 1GYUKCEF6AR161518;

       2015 Toyota Scion, VIN: JTKJF5C73F3093329;

       2004 Ameri Camp Trailer Coach 5th Wheel, VIN:
        5M6FE30214S001315;

       2008 Dodge Challenger, VIN: 2B3LJ74W78H289629;

       $1000.00 in United States currency seized from Kelsey Smith;

       $907.00 in United States currency seized from Jacqueline Kirkaldie’s
        truck;

       $14,185.00 in United States currency seized from Gary Rasmussen’s
        house;

       $1,095.00 in United States currency seized from the 2004 Ameri Camp
        Trailer Coach 5th Wheel;

       $6330.00 in United States currency seized from David Awberry;

       $500.00 in United States currency seized from David Awberry and Eric
        Bolin; and

       $23,807.00 in United States currency seized from Anthony Joseph
        Beltran.




                                         3
       Case 4:19-cr-00035-BMM Document 172 Filed 07/13/20 Page 4 of 4



      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 13th day of July 2020.




                                         4
